Citation Nr: 1433779	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  The propriety of the creation of the overpayment of VA pension benefits in the amount of $15,560.00. 

2.  Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $15,560.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $15,560.00 on the basis that the request for a waiver was not timely filed. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative assert that the overpayment indebtedness in the amount of $15,560.00 was not properly created.  The Veteran argues that the overpayment was created due to clear and unmistakable error.  See the substantive appeal dated in March 2011.  He also argues that due to Hurricane Rita, he did not receive the notice.  In the May 2014 brief on appeal, the Veteran's representative argues that the indebtedness was invalid because the Veteran was not aware of the nuances associated with receiving payment under VA regulations and VA knew or should have known the Veteran's circumstances.  See the May 2014 brief on appeal. 

Review of the record shows that in May 2010, VA provided the Veteran an accounting of the indebtedness in response to the Veteran's May 2009 request for an audit.  However, the issue of the validity of the creation of the indebtedness was not addressed in the August 2010 decision by the Committee on Waivers and Compromises or in the February 2011 statement of the case.  

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2013); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

Pursuant to these guidelines, the Board must defer a determination regarding waiver of recovery of the debt until the question concerning the creation of the debt has been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the Committee on Waivers and Compromises should adjudicate the issue of whether the of the creation of the overpayment of VA pension benefits in the amount of $15,560.00 was proper in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be informed of its decision and afforded a reasonable opportunity for response. 

2.  The RO or the Committee on Waivers and Compromises should readjudicate the request for a waiver of recovery of the overpayment indebtedness in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


